Citation Nr: 1825119	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-25 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an increased rating for stress fracture of the 2nd metatarsal left foot, currently evaluated as 10 percent disabling.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability, to include as secondary to service connected disability.

3. Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C. § 1151 for residuals of a left ureterocalicostomy.

4. Entitlement to service connection for a left ankle disability, to include as secondary to service connected disability.

5. Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a left ureterocalicostomy.

6. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1979 until December 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In January 2017, the Veteran testified via video conference before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims folder.

The issues of entitlement to service connection for a left ankle disability, to include as secondary to service connected disability, entitlement to compensation under 38 U.S.C. § 1151 for residuals of a left ureterocalicostomy, entitlement to a total disability rating for compensation based on individual unemployability TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence demonstrates that throughout the appeals period the Veteran's stress fracture of the 2nd metatarsal, left foot's severity has been no more than moderate.

2. The claim for entitlement to service connection for a left ankle disability, to include as secondary to service connected disability was previously denied in a March 2008 rating decision, the Veteran did not appeal the decision.

3. Some of the evidence submitted subsequent to the March 2008 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a left ankle disability, to include as secondary to service connected disability.

4. The claim for entitlement to compensation under 38 U.S.C. § 1151 for residuals of a left ureterocalicostomy was previously denied in a June 2009 rating decision, the Veteran did not appeal the decision.

5. Some of the evidence submitted subsequent to the June 2009 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to compensation under 38 U.S.C. § 1151  for residuals of a left ureterocalicostomy.



CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 10 percent for the Veteran's 2nd metatarsal, left foot have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5283 (2017).

2. The unappealed March 2008 rating decision which denied service connection for a left ankle disability, to include as secondary to service connected disability is final. 38 U.S.C. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a), 3.104(a), 20.302, 20.1103 (2017).

3. Evidence received since the March 2008 RO decision that denied entitlement to service connection for a left ankle disability, to include as secondary to service connected disability is new and material; the claim is reopened. 38 U.S.C. § 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2017).

4. The unappealed June 2009 rating decision which denied entitlement to compensation under 38 U.S.C. § 1151 for residuals of a left ureterocalicostomy is final. 38 U.S.C. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a), 3.104(a), 20.302, 20.1103 (2017).

5. Evidence received since the June 2009 RO decision that denied entitlement to compensation under 38 U.S.C. § 1151 for residuals of a left ureterocalicostomy is new and material; the claim is reopened. 38 U.S.C. § 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to an increased rating for stress fracture of the 2nd metatarsal left foot, currently evaluated as 10 percent disabling.

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155 (West 2014); 38 C.F.R. Part 4 (2017). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45 (2017), see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2017). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id.  § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

The Veteran's stress fracture of the 2nd metatarsal, left foot has been evaluated under Diagnostic Code 5283.

Diagnostic Code 5283 provides ratings for malunion or nonunion of tarsal or metatarsal bones. Under this code moderate residuals are rated as 10 percent disabling; moderately severe residuals are rated 20 percent disabling; and severe residuals are rated 30 percent disabling.

The Veteran was afforded a VA medical examination in April 2011. The examination report reflects the Veteran with left foot stress fracture second metatarsal with history of malunion and metatarsalgia. The examination report noted objective evidence of painful motion and tenderness. Additionally, the examination report noted the Veteran with no hammertoes, hallux valgus, rigidus, clawfoot, flatfoot, or other foot deformity. However, the examination noted the Veteran's stress fracture of the 2nd metatarsal, left foot as moderate in its severity.

The Veteran's stress fracture of the 2nd metatarsal, left foot has not been shown to be moderately severe or severe in nature. As such, the Board finds that an increased rating in excess of 10 percent is not warranted.

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability, to include as secondary to service connected disability.

Legal criteria

In general, RO decisions that are not timely appealed are final. See 38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 20.200 (2017). An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999).

Historically, the Veteran's claim for entitlement to service connection for a left ankle disability, to include as secondary to service connected disability was previously denied by the RO in March 2008. The Veteran did not appeal the March 2008 decision and it became final. The Veteran requested that his claim be reopened and was subsequently denied in a May 2011 RO decision.

Evidence of record at time of last final denial

At the time of the March 2008 RO denial, the evidence of record consisted of the Veteran's DD 214, STRs, medical records, and the Veteran's lay statements. 

Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records in regard to the Veteran's left ankle disability, to include an April 2011VA medical examination. 

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for left ankle disability. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The April 2011 VA medical examination was not within the claims file at the time of the March 2008 RO decision. The April 2011 VA medical examination goes to the basis of the Veteran's claim for entitlement to service connection for left ankle disability, to include as secondary to service connected disability. Thus, the Board finds the medical records and Veteran statements in support of the claim obtained after the March 2008 RO decision to be new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for left ankle disability, to include as secondary to service connected disability, is reopened.

Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C. § 1151 for residuals of a left ureterocalicostomy.

Historically, the Veteran's claim for entitlement to compensation under 38 U.S.C. § 1151 for residuals of a left ureterocalicostomy was previously denied by the RO in June 2009. The Veteran did not appeal the June 2009 decision and it became final. The Veteran requested that his claim be reopened and was subsequently denied in a May 2011 RO decision.

Evidence of record at time of last final denial

At the time of the June 2009 RO denial, the evidence of record consisted of the Veteran's DD 214, STRs, medical records, January 2009 VA medical opinion, and a May 2009 VA medical opinion. 

Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records in regard to the Veteran's residuals of a left ureterocalicostomy and abdominal pain. 


Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for left ankle disability. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The additional medical records were not within the claims file at the time of the June 2009 RO decision. The additional medical records go to the basis of the Veteran's claim for entitlement to compensation under 38 U.S.C. § 1151 for residuals of a left ureterocalicostomy. Thus, the Board finds the medical records and Veteran statements in support of the claim obtained after the June 2009 RO decision to be new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for left ankle disability, to include as secondary to service connected disability, is reopened.


ORDER

Entitlement to an increased rating for stress fracture of the 2nd metatarsal left foot, currently evaluated as 10 percent disabling is denied.

New and material evidence has been received to reopen a previously denied claim of service connection for left ankle disability, to include as secondary to service connected disability, and to that extent, the claim is granted.

New and material evidence has been received to reopen a previously denied claim of entitlement to compensation under 38 U.S.C. § 1151 for residuals of a left ureterocalicostomy, and to that extent, the claim is granted.


REMAND

Left ankle disability, to include as secondary to service connected disability

Having reopened the Veteran's left ankle disability claim, the Board must now determine whether the reopened claim of entitlement to service connection for a Left ankle disability, to include as secondary to service connected disability may be granted on the merits, de novo.

The Board finds that a remand is necessary. Previous rating decisions denied service connection due to no diagnosis of a left ankle disability. However, the April 2011 VA examination noted the Veteran with long standing ankle pain. In a recent decision, the U.S. Court of Appeals for the Federal Circuit has held that where pain alone results in functional impairment, even if there is no identified underlying diagnosis, it can constitute a disability for VA purposes. Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018). As such, the Board finds that a VA examination and opinion is necessary prior to adjudication. 

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a left ureterocalicostomy

In regard to the Veteran's claim for compensation under 38 U.S.C. § 1151 for residuals of a left ureterocalicostomy, the Board finds that a supplemental opinion is necessary. 

The Veteran has asserted that he has experienced an additional disability due to VA treatment. Specifically, the Veteran contends that subsequent to a June 1, 2007 left ureterocalicostomy he has experienced flank and abdominal pain.

Under 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C. § 1151.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment. 38 C.F.R. § 3.361 (b). To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability. Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361 (c)(1). Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32. Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361 (d)(1). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361 (d)(2).

The claims folder does not consist of an adequate medical opinion as to whether the Veteran has an additional disability as a result of VA medical care based on carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing the hospital care, medical or surgical treatment, or examination; or that the Veteran's subsequent disability was an event not reasonably foreseeable. As such, the Board finds that a medical opinion in necessary prior to adjudicating the claim.

In remanding this issue for an adequate opinion, the Board is cognizant of the January 2009 and May 2009 VA opinions. However, neither opinion noted whether the Veteran has an additionally disability subsequent to his June 1, 2007 ureterocalicostomy. The Board finds that another opinion is necessary. 

TDIU

The Board has considered the question of whether the Veteran would be prejudiced by considering the appeal for TDIU while remanding the other issues on appeal. Specifically, the Board questions whether the issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

As the outcome of the claim on being remanded could have a significant impact on the Veteran's appeal for entitlement to TDIU, the Board finds these matters inextricably intertwined. The Board also notes that an undecided issue "inextricably intertwined" with an issue certified for appeal must be adjudicated prior to appellate review. Thus, the issue for entitlement to TDIU must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his claimed disabilities, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. Schedule the Veteran for a VA medical examination with the appropriate examiner in regard to entitlement to service connection for a left ankle disability, to include as secondary to service connected disability.

The examiner is requested to furnish the following opinions:

a.) Whether it is at least as likely as not (50 percent or greater) that the Veteran has a left ankle disability related to, or aggravated by, his military service; and

b.) Whether it is at least as likely as not that the Veteran has a left ankle disability caused or aggravated by his service-connected stress fracture of the 2nd metatarsal, left foot.

In providing the opinion, the examiner must provide a full and complete rationale explaining the reasoning for all opinions given. If the examiner is unable to provide the opinion requested, then he or she must state so and provide an explanation as to why an opinion cannot be given. Additionally, the examiner is requested to assess the Veteran's left ankle and note any functional impairment that may exist.

3. Obtain the informed-consent forms concerning the medical treatment and surgical procedures at issue, to include the June 1, 2007 ureterocalicostomy. Also obtain the June 2007 surgical inpatient notes and the discharge summaries.

4. Obtain an opinion from an urologist to determine whether the Veteran suffers from additional disability as a result of the June 2007 ureterocalicostomy by VA treatment providers.

The urologist should opine as to whether it is at least as likely as not that the Veteran has an additional disability as a result of the June 2007 ureterocalicostomy received at VAMC Portland? If so, what is the additional disability? If it is at least as likely as not that there is an additional disability, is it at least as likely as not (50 percent or greater probability) that the additional disability was (i) caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in performing surgical treatment in 2007, or (ii) was due to an event not reasonably foreseeable? In other words, did any action or inaction by VA caregivers cause an additional disability and constitute carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault? If so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

In determining whether the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, please discuss if VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

In determining whether an event is not reasonably foreseeable, the standard is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed.

A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If any of the requested opinions cannot be provided without resorting to speculation, the examiner should state so and explain why such an opinion cannot be provided.

5. After completion of the above requested development, and any other development deemed necessary, readjudicate the claims on appeal. If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case, and afford them the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


